Citation Nr: 1711290	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  07-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain, rated currently as 20 percent disabling.

2.  Entitlement to an initial disability rating higher than 20 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial disability rating higher than 20 percent for left lower extremity radiculopathy with left foot neuritis/neuralgia.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 1, 2016.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 through March 1971 and September 1990 through June 1991.  The Veteran also had additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

During the pendency of the appeal, the RO issued a September 2007 rating decision that awarded a higher 20 percent disability rating for the Veteran's back disability, effective from May 17, 2007.  The Veteran expressed ongoing dissatisfaction with the awarded partial grant and his desire to continue his appeal.  He is presumed to be seeking the maximum possible disability rating for his disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2011, the Board remanded issues concerning the Veteran's entitlement to a disability rating higher than 20 percent for his back disability from May 17, 2002 and his entitlement to a TDIU for further development.  During post-remand development, the Nashville RO issued an April 2016 rating decision wherein it granted service connection and separate disability ratings for radiculopathies in both lower extremities, effective from February 1, 2016.  Twenty percent initial disability ratings were assigned for each lower extremity.  The RO also granted to the Veteran a TDIU, also effective from February 1, 2016.  The Veteran has not expressed satisfaction with the disability ratings assigned for the radiculopathies in his lower extremities, and also, continues to assert entitlement to a TDIU prior to February 1, 2016.

The development directed in the September 2011 remand has been performed.  The matters on appeal now return to the Board for de novo review.

The issue of the Veteran's entitlement to an increased disability rating for fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain, rated currently as 20 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran did not have radiculopathies associated with his back disabilities prior to February 1, 2016.

2.  From February 1, 2016, the Veteran has had moderate radiculopathies involving the sciatic nerve group in both lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for a right lower extremity radiculopathy are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8720 (2016).

2.  The criteria for an initial disability rating in excess of 20 percent for a left lower extremity radiculopathy are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8720 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Here, a May 2006 letter provided the Veteran with notice of the information and evidence needed to substantiate the claims adjudicated here.
 
VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claim submissions, lay statements, service department records, employment records, VA treatment records, and Social Security Administration (SSA) records are associated with the record.  Relevant to the issues on appeal, the Veteran was afforded VA examinations of his lower extremities.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes considering the issues here on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Higher Initial Disability Ratings for Lower Extremity Radiculopathies

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two disability ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial rating that was assigned with a grant of service connection, the entire appeal period is for consideration, and separate disability ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For all periods relevant to this appeal, the Veteran's lower extremity radiculopathies have been rated as being 20 percent disabling pursuant to the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8720.

DC 8720 provides criteria for rating disabilities due to neuralgia involving the sciatic nerve.  Those criteria provide, in turn, that disabilities due to neuralgia are to be rated pursuant to the criteria under DC 8520 based on demonstrated paralysis of the sciatic nerve group.  Under DC 8520, a 20 percent disability rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent disability rating contemplates moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2016).

The regulations provide other criteria for rating neurological disabilities and the Board has considered their application to this case.  Schafrath, 1 Vet. App. 589.  As discussed fully below, however, the evidence does not indicate symptoms or manifestations associated with the Veteran's radiculopathies that would warrant consideration of those other criteria.

At the outset of the analysis, the Board observes that service connection for the Veteran's radiculopathies and the initial disability ratings at issue were awarded as part of VA's adjudication of the Veteran's claim for an increased disability rating for his previously service-connected back disability.  In that regard, VA determined that the evidence showed, as of February 1, 2016, that the Veteran's back disability was being manifested by neurological signs that were being diagnosed as radiculopathies involving both of the Veteran's lower extremities.  In theory, the Veteran would be entitled to service connection and separate initial disability ratings for his radiculopathies prior to February 1, 2016 if the evidence showed that the radiculopathies prior to that date.  To the extent that the Veteran may be construed as seeking entitlement to disability ratings for his radiculopathies prior to February 1, 2016, the Board concludes that the evidence does not show that the Veteran had radiculopathies prior to that date.

The Veteran's April 2006 claim, November 2006 Notice of Disagreement, May 2007 substantive appeal, and October 2007 report chronic and ongoing back pain and various functional restrictions; however, do not report neurological problems.  Similarly, a February 2007 lay statement received from the Veteran's friend attests to the Veteran's reported back pain and reduced functional capacity, but also makes no reference to any observed neurological problems.

Records for VA treatment received by the Veteran through January 2016 reference repeated complaints by the Veteran of chronic back pain, but again, do not reflect any complaints from the Veteran of a neurological nature.  Indeed, neurological examinations conducted during treatment in February 2006 and May 2007 were normal.  A March 2008 EMG study was also normal.

In conjunction with the foregoing VA treatment, neurological examinations conducted during VA spine examinations in July 2006 and August 2008 were also normal.  The July 2006 VA examiner stated expressly that the Veteran did not have a lumbar radiculopathy at that time.
Notably, the Veteran complained during an April 2011 VA examination that he was experiencing weakness in his lower extremities, as well as urinary problems such as incontinence, increased and more frequent urgency, and nocturia.  A neurological examination conducted at that time showed absent reflexes in the Veteran's left knee and ankle and right ankle.  Reflexes were hypoactive to 1+ in his right knee.  Motor strength was diminished to 3/5 in both knees and ankles and to 1/5 in both great toes.  The examiner did not provide a diagnosis for the neurological findings, or, otherwise comment upon the nature of those findings.

During an April 2012 VA spine examination, the Veteran continued to report that pain symptoms were radiating into his lower extremities, including into the posterior aspect of his thighs.  The examiner opined that the described radiation did not follow a known dermatomal pattern and that a neurological examination revealed no objective signs of a radiculopathy.  According to the examiner, the Veteran's complaints of radiating pain were likely musculoskeletal in nature.  Consistent with the VA examiner's conclusions, the subsequent treatment records and SSA records in the claims file do not document neurological complaints by the Veteran or objective neurological findings through February 2016.

A neurological examination conducted during the February 1, 2016 VA examination revealed decreased motor strength to 4/5 in both hips, knees, ankles, and great toes.  Reflexes were absent in both knees and ankles.  A sensory examination was normal.  Still, the examiner determined that the findings are consistent with moderate sciatic nerve radiculopathies in both lower extremities.

Overall, the evidence in the record does not establish that the Veteran had radiculopathies associated with his back disability prior to February 1, 2016.  In that regard, the record does show neurological findings during the April 2011 VA examination and sporadic complaints by the Veteran of radiating symptoms.  Still, as discussed above, the April 2012 VA examiner determined that the findings and complaints did not follow a dermatomal pattern, and hence, apparently ruled out the likelihood that the Veteran had radiculopathies at that time.  Those conclusions are consistent with the findings from the April 2011 and April 2012 examinations, and also, appear to be consistent with the other evidence in the record.  For that reason, the Board is persuaded by the April 2012 VA examiner's conclusions.  In conjunction with the foregoing, the evidence within the period from April 2012 through January 2016 does not indicate any complaints or findings that are consistent with radiculopathies associated with the Veteran's back disability.  Under the circumstances, the Board concludes that the evidence in the record does not show that the Veteran had a radiculopathy prior to the February 1, 2016 VA examination.  As such, service connection and separate initial disability ratings for radiculopathies are not warranted for the Veteran prior to February 1, 2016.

To the extent that the February 1, 2016 VA examination revealed objective findings of radiculopathies in the Veteran's lower extremities, that examination indicated absent reflexes in both of the Veteran's knees and ankles, but only mildly reduced motor strength to 4/5.  Additionally, demonstrated sensation in both lower extremities was normal.  Pain symptoms and guarding behaviors that were observed during the examination were productive of an altered gait.  Overall, the examiner concluded, the findings from the examination are consistent with moderate radiculopathies involving the sciatic nerves in both lower extremities.  Those findings and conclusions are consistent with the criteria for a 20 percent disability rating under DCs 8520 and 8720.  The examiner's conclusions are consistent with the findings noted in the examination report.  Accordingly, the VA examiner's characterization of the Veteran's radiculopathies is entitled significant probative weight.

The Board has also considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  The evidence in this case, however, does not show that the impairment caused by the radiculopathies in the Veteran's lower extremities are so exceptional or unusual as to warrant the assignment higher initial disability ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate for purposes of evaluating the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that render inadequate the available schedular ratings for the Veteran's radiculopathies.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Given the same, the Board finds that the functional difficulties caused by the Veteran's radiculopathies are contemplated fully in the defined regulations and rating criteria.  To conclude, the rating criteria under DC 8520 reasonably describes the degree of neurological impairment caused by the Veteran's radiculopathies and any resulting disability and symptomatology.  As such, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The evidence shows, however, that the severity and impairment associated with the Veteran's radiculopathies have been essentially consistent for the appeal period at issue and are contemplated fully by the assigned disability ratings.  As such, there is no basis for staged disability ratings in relation to the Veteran's radiculopathies.

In sum, the evidence shows that the Veteran has had radiculopathies in both lower extremities manifested by moderate incomplete paralysis of the sciatic nerves since February 1, 2016.  Such manifestations do not meet the criteria for initial disability ratings higher than 20 percent for either of the Veteran's lower extremity radiculopathies.  Accordingly, the Veteran's appeals, wherein he seeks entitlement to initial disability ratings higher than 20 percent for right and left lower extremity radiculopathies, are denied.


ORDER

An initial disability rating higher than 20 percent for a right lower extremity radiculopathy is denied.

An initial disability rating higher than 20 percent for a left lower extremity radiculopathy with left foot neuritis/neuralgia is denied.


REMAND

Regarding the issue concerning the Veteran's entitlement to a disability rating in excess of 20 percent for fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain, the Veteran was afforded an orthopedic VA examination of his spine in February 2016.  The examination included tests of the Veteran's thoracolumbar spine motion.  However, it is unclear from the examiner's report as to whether recorded motion was taken from tests of active or passive motion, and indeed, it is unclear as to whether multiple tests for active and passive motion were conducted.  Also, it is unclear as to whether the degree of lost motion and impairment in the Veteran's spine was measured during weight-bearing and non-weight-bearing.

The United States Court of Appeals for Veterans Claims (Court) has held that an adequate VA examination of the joints must, where possible, include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and where possible and applicable, with range of motion of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Given the Court's holding in Correia, the findings and conclusions from the February 2016 spine examination are inadequate for purposes of determining the symptomatology and impairment associated with the Veteran's back disability.  As such, the Veteran should be afforded a new VA spine examination at this time.  38 C.F.R. § 3.159(c)(4).

Also, in relation to the issue of the Veteran's entitlement to a TDIU prior to February 1, 2016, it is conceivable that findings from the newly ordered spine examination would include information that would impact the Board's analysis.  Moreover, the ultimate disposition of the issue concerning the Veteran's back disability may affect the Veteran's basic eligibility to a TDIU under 38 C.F.R. § 4.16(a).

In instances where a decision on one issue would have a significant impact upon the outcome of another, the two claims are considered inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Where the additional development and ultimate outcome of the issue concerning the Veteran's claim for a higher disability rating for his back disability will impact the analysis of his TDIU claim, the two issues are inextricably intertwined.  As such, the issue of the Veteran's entitlement to a TDIU prior to February 1, 2016 must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his back disability since February 2016, and if so, assist him in obtaining it.  Relevant VA and other Federal treatment records dated from April 2016 through the present should also be associated with the record.

2.  Thereafter, arrange for the Veteran to undergo a VA spine examination to determine the current symptoms and impairment associated with his fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct all necessary tests and studies.  To the extent possible, the examiner should provide specific findings of the extent of active thoracolumbar spine motion, passive thoracolumbar spine motion, weight-bearing, and non-weight-bearing for the Veteran's disability.  The examiner shoulder also render specific findings with respect to the existence and extent (or frequency, if applicable) of symptoms attributable to the Veteran's disability.  The examiner should also comment upon the extent of any functional impairment resulting from the Veteran's disability. 

If the examiner is unable to provide any of the requested findings or opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  The examiner's findings, conclusions, and supporting rationale should be expressed in a report.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


